Citation Nr: 1749050	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  16-51 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected prostate cancer.

2. Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1945 to October 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On January 11, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeals for entitlement to a rating in excess of 20 percent for service-connected prostate cancer and entitlement to a compensable rating for service-connected bilateral hearing loss; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matters of entitlement to a rating in excess of 20 percent for service-connected prostate cancer and entitlement to a compensable rating for service-connected bilateral hearing loss, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in these matters. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). However, given the Veteran's expression of intent to withdraw his appeals, further discussion of the impact of VA's duty to notify and assist is not necessary. 

II. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his authorized representative/ attorney and must be in writing (except for appeals withdrawn on the record at a hearing). 38 C.F.R. § 20.204(b).

On January 11, 2017 and August 11, 2017, the Veteran requested in writing to withdraw his appeals for entitlement to a rating in excess of 20 percent for service-connected prostate cancer and entitlement to a compensable rating for service-connected bilateral hearing loss. On August 24, 2017, the Veteran's representative submitted a brief on behalf of the Veteran, which did not acknowledge the Veteran's withdrawal. Subsequently, the Board requested clarification from the Veteran. On September 24, 2017, the Veteran submitted a letter confirming he wanted to withdraw his appeals for entitlement to a rating in excess of 20 percent for service-connected prostate cancer and entitlement to a compensable rating for service-connected bilateral hearing loss, citing to his previous January 2017 and August 2017 requests. Hence, there is no allegation of error of fact or law for appellate consideration on this claim. Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal is dismissed.

ORDER

The appeal seeking entitlement to a rating in excess of 20 percent for service-connected prostate cancer is dismissed.

The appeal seeking entitlement to a compensable rating for service-connected bilateral hearing loss is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


